ORDER

The Court having considered the adverse recommendations of the Character Committee for the Seventh Judicial Circuit of Maryland and the State Board of Law Examiners, the memorandum of the applicant in support of his application for admission, the supplemental report of the Board dated October 28, 1996 and having carefully considered the oral arguments of counsel for the applicant, it is the 15th day of January, 1997.
ORDERED, by the Court of Appeals of Maryland, that the application for admission to the Bar of the State of Maryland filed by MARK RICHARD BRONSTON be, and it is hereby, denied.